The writ of error brings for review judgment of conviction of the offense of breaking and entering a building with intent to commit a felony, to-wit, with the intent to commit grand larceny.
The only question presented for our determination is whether or not there is sufficient evidence to support the verdict and as the record discloses ample substantial evidence to support the verdict and judgment, the judgment should be affirmed.
It is so ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur. *Page 2 
WHITFIELD, C.J., and DAVIS, J., concur in the opinion and judgment.